Name: Commission Regulation (EC) No 666/96 of 12 April 1996 laying down detailed rules for the application of Regulation (EC) No 447/96 laying down special measures for the import of olive oil from Tunisia and amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  international trade;  trade;  processed agricultural produce
 Date Published: nan

 13 . 4. 96 1 EN I Official Journal of the European Communities No L 92/9 COMMISSION REGULATION (EC) No 666/96 of 12 April 1996 laying down detailed rules for the application of Regulation (EC) No 447196 laying down special measures for the import of olive oil from Tunisia and amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 447/96 of 11 March 1996 laying down special measures for the import of olive oil from Tunisia ('), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 February 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (2), and in parti ­ cular Article 3 thereof, Whereas, pursuant to Articles 1 and 2 of Regulation (EC) No 447/96, the quantities of olive to be imported from Tunisia should be determined; whereas the current and foreseeable situation regarding the supply of olive oil to the Community market permits the planned quantity to be disposed of without any risk of disturbing the market provided imports are not concentrated in a short period of each marketing year, whereas provision should be made for import licences to be issued according to a monthly schedule; Whereas oil imported from Tunisia may not exceed a given quantity, whereas, therefore, the tolerance provided for in Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4), should be disallowed; Whereas a reference to Regulation (EC) No 447/96 should be inserted in Article 4 of Commission Regulation (EC) No 1477/95 as amended by Regulation (EC) No 2572/95 (% with a view to ensuring that the release of the oil for free circulation is made subject to the lodging of a security; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oil and Fats, HAS ADOPTED THIS REGULATION: Article 1 Import licence applications as provided for in Article 2 of Regulation (EC) No 447/96 may be submitted from the date of entry into force of this Regulation . Import licences shall be issued in accordance with Article 2 of this Regu ­ lation subject to a maximum of 46 000 tonnes. Article 2 1 . The issuing of licences shall be authorized for up to a maximum of 10 000 tonnes per month under the terms provided for in Article 2 of Regulation (EC) No 447/96 . Where the quantity authorized for a month is not used in full during the month in question, the remainder shall be added to the quantity for the following month but may not be carried over a further time . For the purposes of accounting for the quantity autho ­ rized each month, weeks starting in one month and fini ­ shing in the next shall be deemed to form part of the month in which the Thursday falls . 2 . The Commission shall inform Member States once the maximum quantity provided for in Regulation (EC) No 447/96 is reached . Article 3 Import licences issued in accordance with Article 2 shall be valid for 60 days from the date on which they are issued within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88 but their validity shall not extend beyond 31 October 1996. Licences shall be issued no later than the first working day following that on which authorization to that end is given by the Commission . The security for import licences shall be ECU 5 per 100 kilograms net. Article 4 Section 20 of import licences as provided for in Article 2 shall bear one of the following entries:  Derecho de aduana fijado por el Reglamento (CE) n ° 666/96 (') OJ No L 62, 13 . 3 . 1996, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 331 , 2. 12. 1988 , p. 1 . (4) OJ No L 214, 8 . 9. 1995, p. 21 . 0 OJ No L 145, 29. 6 . 1995, p. 37. (6) OJ No L 262, 1 . 11 . 1995, p. 37.  Told fastsat ved forordning (EF) nr. 666/96  Zoll gemafl Verordnung (EG) Nr. 666/96 No L 92/ 10 EN Official Journal of the European Communities 13 . 4. 96  Ã Ã ±Ã Ã ¼Ã Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã Ã Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 666/96 licences. To that effect, the figure '0 shall be entered in section 19 of licences .  Customs duty fixed by Regulation (EC) No 666/96  Droit de douane fixe par le rÃ ¨glement (CE) n0 666/96  Dazio doganale fissato dal regolamento (CE) n . 666/96 Article 5 In Article 4 of Regulation (EC) No 1477/95, the reference 'Regulation (EC) No 287/94' is hereby replaced by 'Regu ­ lation (EC) No 447/96'.  Bij Verordening (EG) nr. 666/96 vastgesteld douane ­ recht  Direito aduaneiro fixado pelo Regulamento (CE) n ? 666/96  Asetuksessa (EY) N:o 666/96 vahvistettu tulli  Tull faststÃ ¤lld genom fÃ ¶rordning (EG) nr 666/96 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation shall not exceed that indicated in sections 17 and 18 of import This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1996 . For the Commission Franz FISCHLER Member of the Commission